Citation Nr: 1642930	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder prior to August 14, 2015.

2. Entitlement to a disability rating in excess of 70 percent for PTSD and major depressive disorder for the period after August 14, 2015.  

3. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).   


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1955 to February 1958.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2014, the Board remanded the Veteran's claim for additional development. The claim has since returned to the Board for further review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 14, 2015, the Veteran's symptoms of PTSD and major depressive disorder have resulted in occupational and social impairment with reduced reliability and productivity. Symptoms of occupational and social impairment in most areas have not been demonstrated.

2. For the period after August 14, 2015, the Veteran's symptoms of PTSD and major depressive disorder have resulted in occupational and social impairment with reduced reliability and productivity in most areas. Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSIONS OF LAW

1. Prior to August 14, 2015, the criteria for a disability rating in excess of 50 percent for PTSD and major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. For the period after August 14, 2015, the criteria for a disability rating in excess of 70 percent for PTSD and major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decisions on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's December 2014 remand, the AOJ provided the Veteran with VA examinations and opinions which were responsive to the questions asked of the examiner, and issued a supplemental statement of the case in December 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

The Period prior to August 14, 2015

The Veteran contends that he is entitled to a rating in excess of 50 percent for PTSD and major depressive disorder for the period prior to August 14, 2015. Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling from January 30, 2004 to August 13, 2015. The Board notes that a December 2015 rating decision increased the Veteran's PTSD and major depressive disorder to 70 percent disabling, effective August 14, 2015. 

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Based on the evidence presented, the Board finds that for the period prior to August 14, 2015, a rating higher than 50 percent disabling for PTSD and major depressive disorder is not warranted. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Code 9411. Few of the type of criteria  contemplated for a 70 percent rating or higher have been demonstrated.

As an initial matter, the Board notes that the Veteran has received VA and private treatment, therapy, and prescription medications for his PTSD and major depressive disorder. 

The Veteran was afforded a VA examination in February 2011. Upon examination, the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits. The Veteran's affect and mood were described as having anxiety and depression. The Veteran showed signs of impaired attention and/or focus and his thought processes and memory functions were impaired to a mild degree. The Veteran reported sleep impairment, irritability/anger, and panic attacks that occur less than once per week. The Veteran also denied experiencing any hallucinations, delusions, suicidal ideations, or homicidal ideations. The Veteran was assigned a GAF score of 50. The examiner further stated that:

the best description of the [Veteran's] current psychiatric impariment is: psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation. The above statement is supported by the following symptoms: depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment and mild memory loss such as forgetting names, directions or recent events.

The Board observes a May 2011 report from the Veteran's private doctor, Dr. Hoeper of the Goldsboro Psychiatric Clinic. The report stated that the Veteran suffers from nightmares three to five times per month, has daily flashbacks, panic attacks once or twice per week, and averages two to three hours of sleep per night. Dr. Hoeper noted that the Veteran is easily startled, hypervigilant, and antisocial. He also noted that the Veteran's memory is 100 percent impaired. Dr. Hoeper stated that the Veteran hears voices and sees illusions occasionally. He also stated that the Veteran feels helpless and suicidal at times. Finally, Dr. E. Hoeper opined that "because of [his] service connected PTSD, [the Veteran] is severely compromised in his ability to sustain social relationships and he is unable to sustain work relationships. Therefore I consider him to be permanently and totally disabled and unemployable."

VA medical records indicate that the Veteran has received continuous treatment for his PTSD and major depressive disorder. For example, a May 2011 report indicates while the Veteran was hospitalized for a heart procedure, he had a psychotic episode where he thought he was back in combat and needed to be restrained. A follow-up report from September 2011 reveals that the Veteran's depression and flashbacks have increased and he has become more irritable and angry. 

The Veteran's March 2013 reports indicate that his wife has "helped [him] in a lot of ways [and] sticks with [him] real close." The Veteran reported a "very strong" spirituality and regular church attendance. He listed hobbies as yardwork and small woodshop projects. The Veteran's mood was characterized as depressed, anxious, or irritable. He was negative for hallucinations, delusions, and violent or suicidal ideations. 

Reports from March 2015 show that the Veteran endorsed frequent nightmares and trouble sleeping, irritability, emotional numbness, hypervigilance, and occasional memory loss, social isolation, and fleeting feelings of worthlessness. He also claimed to occasionally hear a voice calling his name or see things out of the corner of his eyes. It was noted that the Veteran was alert and oriented to place, person, and time. The Veteran's mood was characterized as "up and down" with a slightly flat, depressed affect. He denied any homicidal or suicidal ideations. 

Additional reports from May 2015 reveal that the Veteran's symptoms included recurrent nightmares, irritability, hypervigilance, and social isolation. He indicated that his wife has not slept in the same room with him because of his nightmares. His mood was reported as anxious, with congruent affect. He again denied any homicidal or suicidal ideations. 

The above findings, to include the lay statements of record, treatment records and the February 2011 VA examination, justify no more than a 50 percent rating during this appeal period.  Although the Veteran reports nightmares that interfere with he and his wife's sleeping habits, the above demonstrates that he can maintain effective and normal relationships, particularly with his immediate family. The February 2011 VA examination revealed that the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits. The Board notes that while the Veteran reported some irritability and anger issues, during the same examination the VA examiner found that Veteran posed no threat of danger to himself or others.

The February 2011 VA examiner specifically found that the Veteran's PTSD and symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment and mild memory loss such as forgetting names, directions or recent events "cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation." Although he had the opportunity to do so, the VA examiner did not conclude that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood.

The Board observes the Veteran's May 2011 private medical report from Dr. Hoeper. When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). The examiner from the February 2011 VA examination provided adequate reasons and bases for determining the Veteran's symptomatology and impact on social and occupational impairment. Meanwhile, Dr. Hoeper's opinion states that he had only been treating the Veteran since May 2011 and does not indicate whether he had access to the Veteran's military and VA treatment records. In light of the above, the Board finds that the February 2011 VA examiner's report more probative than the May 2011 report from Dr. Hoeper.

The Board also observes the Veteran's VA and private treatment records for the above time period. However, it appears that the Veteran's increased symptomatology was triggered by a May 2011 procedure for a nonservice-connected heart condition. Some follow-up reports indicate increased anger and irritability. However, subsequent treatment reports demonstrate that the Veteran enjoys a healthy relationship with his wife, as well as a "very strong" spirituality with regular church attendance. 

For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating during this time period. 

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126 (2015). Here, it the Veteran's GAF score was 50 at his February 2011 examination, denoting serious symptoms. In the view of the Board and the above discussed medical evidence, when taken as a whole, the GAF score is inconsistent with the Veteran's PTSD symptomatology and assigned 50 percent rating for the relevant period.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time. The medical and lay evidence, however, establish that there is occupational and social impairment with reduced reliability and productivity. The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas. Although the Veteran reports some social and occupational impairment, problems with sleep disturbance, avoidance of crowds, anxiety, and minor memory loss, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered during this period.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In sum, the Veteran's PTSD symptoms for the period prior to August 14, 2015 are more characteristic of a disability picture that is contemplated by a 50 percent rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 70 percent evaluation or higher. Accordingly, the claim for this period is denied. 
 
The Period after August 14, 2015

The Veteran also contends that he is entitled to a rating in excess of 70 percent for PTSD and major depressive disorder for the period after August 14, 2015. As discussed above, a December 2015 rating decision increased the Veteran's PTSD and major depressive disorder to 70 percent disabling, effective August 14, 2015.

Pursuant to the Board's December 2014 remand, the Veteran was afforded another VA examination in August 2015. The Veteran reported to be happily married with three grown children and a supportive extended family. He only had a few close friends and neighbors, and was much more comfortable being alone. The Veteran reported that he worked as car parts manager for over 40 years, but eventually had to retire in 2004 because he could not handle the stress of dealing with the public. After a review of the Veteran's history and claims file, the examiner stated the Veteran's PTSD and major depressive disorder symptoms result in occupational and social impairment with reduced reliability and productivity. The examiner explained that he Veteran is primarily impaired by PTSD, and characterized the major depressive disorder as a secondary condition "complicating and aggravating his PTSD." The Veteran endorsed symptoms including depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation. The examiner determined that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. The examiner also remarked that upon examination, the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits.

November 2015 VA treatment records show that the Veteran was upset over the recent deaths of two close friends. The Veteran indicated that he tried to stay busy and avoid things that would trigger him, such as crowded conditions. He reported a strong marriage with his wife of 57 years. The Veteran was oriented to place, person, and time. His mood was characterized as anxious with constricted affect.

VA treatment records from February 2016 reveal that the Veteran was experiencing more nightmares. He tended to isolate himself and avoided large crowds. It was noted that his wife still will not share a bed with him because of his history of violent nightmares. The Veteran reported that suicidal thoughts "cross his mind" once in a while but would not act on them because of his wife. He denied current suicidal or homicidal thoughts, plans, or intent.

Based on a review of the record, the Board finds that at no time for the period after August 14, 2015 has the Veteran shown total occupational and social impairment, and therefore a disability rating in excess of 70 percent is not warranted. The record does not show any evidence of a gross impairment in the Veteran's thought processes or communication, nor is there evidence of any delusions or hallucinations. At all times the Veteran has been found to have normal speech, behavior, appearance, insight, judgment, and thought processes. The Veteran has never shown grossly inappropriate behavior or abnormal thought or judgment. 

The Veteran has endorsed some mild memory loss. The Veteran has not, however, shown any severe memory loss, such as memory loss for names of close relatives, own occupation, or own name, nor has he had, at any time, disorientation to time or place. VA treatment records and examinations consistently show that the Veteran is oriented to time and place, his behavior is appropriate, he is able to perform activities of daily living, and he communicates normally. The Veteran has been shown to have frequent mood disturbances, and has been noted to have depressed, frustrated, or anxious. The Board observes that the Veteran has had anger issues and avoids large crowds. The Veteran has consistently denied any suicidal or homicidal intent or plans. The Veteran has never been found to be in persistent danger of hurting himself or others.

Finally, the evidence demonstrates that the Veteran was able to establish and maintain some relationships, particularly with his wife and adult children. The Veteran has also continued to take part in some activities that he enjoys, such as woodcrafts and participation at church.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned. See 38 C.F.R. § 4.130. Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria. As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. In this case, the Veteran's symptoms as described above are consistent with the current 70 percent disability rating.

In sum, for the period after August 14, 2015, the Veteran's PTSD and major depressive disorder symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 100 percent evaluation. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also concluded that the schedular criteria contemplate the symptoms demonstrated as to this psychiatric disorder for the above referenced time periods. Thus, there is no basis for referring the matter to the Director of Compensation service, nor is it otherwise contended that extraschdular consideration is warranted. 38 C.F.R. § 3.321 (2015); see also Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD and major depressive disorder prior to August 14, 2015 is denied.

Entitlement to a disability rating in excess of 70 percent for PTSD and major depressive disorder for the period after August 14, 2015 is denied.  


REMAND

The Board finds that further development is required prior to adjudicating the claims of entitlement to service connection for hypertension, to include as secondary to a service-connected disability and entitlement to a TDIU.
 
Hypertension

The Veteran essentially contends that he has hypertension due to service, to include as secondary to his service-connected PTSD and major depressive disorder. 

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the Veteran's claim for hypertension was remanded in December 2014 for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999). A subsequent December 2015 statement of the case denied the Veteran's claim, as the available evidence does not show a diagnosis in service or within a year of discharge. 

The Board notes that the Veteran's service treatment records are not available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973. The Board also observes that the Veteran has received medical treatment for his hypertension.

In support of his claim, the Veteran has submitted a January 2016 statement from his private doctor, Dr. Hoeper. Dr. Hoeper reported that he had been treating the Veteran since May 2011 and "it is as likely as not the [the Veteran's] service-connected PTSD contributes to or aggravates his high blood pressure."  Further elaboration/explanation was not provided.  The Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, also cited to medical treatise evidence suggesting a link between PTSD, cardiovascular disease, and hypertension.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed hypertension, to include as secondary to his service-connected PTSD and major depressive disorder. Therefore, the Board finds that the medical records on file, coupled with the Veteran's statements, as well as the statement from his private doctor and treatise evidence, triggers VA's duty to provide an examination.

TDIU

To properly resolve the TDIU claim, the Board requires a clear medical opinion addressing the Veteran's overall employment capability in light of his service-connected disabilities.

On this subject, the Board has received an October 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability. The Veteran contends that he last worked in May 2002, which was directly attributed to his PTSD. A separate May 2011 VA Form 21-9840 indicates that the Veteran last worked full-time in 2000 as a parts manager. The Board also acknowledges that the Veteran's August 2015 VA examiner noted that the Veteran's nonservice-connected heart condition also affects his employability, and "may be contributing to the
claimant's physical stamina, depression and irritability." 

The TDIU claim is also inextricably intertwined with the other remanded claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Consequently, thorough VA general medical and psychiatric examinations should be ordered to address employability in light of all service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide the Veteran with a VA examination to determine the etiology of his current hypertension. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and lay statements. A thorough explanation for any opinion must be provided. 

The examiner must obtain a full history from the Veteran. The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The references to medical treatise evidence suggesting a possible association between PTSD and hypertension discussed above should be reviewed and considered. 

The examiner must then opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is either (i) caused by or (ii) permanently made worse (aggravated) by his service-connected PTSD.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. Any opinion offered should include reconciliation with the January 2016 findings of the Veteran's private physician to the extent possible.

2. Thereafter, schedule the Veteran for a VA general medical and psychiatric examination for purpose of his TDIU claim. The VBMS and Virtual VA electronic claims files must be made available for the examiners to review, and the examiners should confirm this review was completed. The examiners are then requested describe all functional impairment caused by service-connected disabilities. In providing the requested determination, the examiners must consider and describe the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


